Citation Nr: 9915513	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1937 to 
August 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision which, in pertinent part, 
denied the veteran's claim for service connection for hearing 
loss.

A transcript of the veteran's March 1999 video conference 
hearing with a member of the Board is on file.  While the 
veteran's claim for service connection for the residuals of a 
fractured right foot was developed for appeal, the Board 
notes that the veteran withdrew this claim during his video 
conference hearing.

During the course of the pending appeal, the veteran has 
indicated that service connection should be established for 
residuals of a shell fragment wound to the face and skull, in 
addition to residuals for which service connection has 
previously been established.  He also indicated that his 
hearing loss was secondary to such wound residuals.  Since 
the veteran indicated at his video conference hearing that he 
would like to pursue this claim separately, the Board will 
not address the secondary service connection issue at this 
time.  The issue of service connection for additional wound 
residuals, involving the face and skull, is referred to the 
RO for action deemed appropriate.


FINDING OF FACT

No competent medical evidence has been submitted to establish 
a causal connection between the veteran's hearing loss and 
his period of active duty.




CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for hearing loss.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.102, 3.303(b), 3.385 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the September 1937 examination prior to entrance into 
service, it was noted that the veteran's hearing was found to 
be 20/20 bilaterally.  On a February 1941 examination report, 
the veteran's ears were found to be normal and his hearing 
was again found to be 20/20 bilaterally.  Service medical 
records indicate that the veteran was treated for shell 
fragment wounds to the face, teeth, and eyes.  A review of 
the veteran's service medical records reveals no complaints 
or findings which indicate the presence of hearing loss 
during service.  On his August 1945 examination prior to 
separation from service, it was noted that the veteran had no 
abnormalities of the ears and that his hearing was measured 
at 15/15 bilaterally.       

The veteran's Form DD-214 showed that he had served as a 
heavy truck driver during World War II (WWII), that his unit 
was involved in the battles or campaigns of the Algeria-
French Morocco and Tunisia, and that he earned a Purple 
Heart.  Service records indicate that the veteran suffered 
shell fragment wounds to the face, teeth, and eyes in 1942.

A May 1973 VA examination report showed no complaints or 
findings indicative of hearing loss or a problem with the 
ears.  The veteran did not assert any complaints of hearing 
loss and, on physical examination, the VA physician reported 
that the veteran's drums were intact and that hearing loss 
was not noted. 

April 1991 VA clinical records noting the veteran's medical 
history specifically noted that there is no problem with the 
veteran's ears.

In a June 1993 statement, the veteran reported that some time 
after 1979 he saw people from "Miracle Ear" at the Fairmont 
Holiday Inn.  The veteran stated that he had his hearing 
tested and that he was told that he needed hearing aids in 
both ears.  The veteran stated that he could not get the 
hearing aids because he did not have the money.

During his April 1994 hearing, the veteran reported that he 
was exposed to direct acoustic trauma during WW II when he 
was near a firing 75 millimeter howitzer.  He testified that 
he noted that he could not hear after the incident and that 
his hearing kept getting worse to the point where he could 
practically hear nothing at all.  The veteran also stated 
that he was constantly exposed to shellfire during service. 

On a September 1994 VA outpatient treatment record, it was 
noted that the veteran had cerumen in both ear canals.  VA 
outpatient treatment records indicate that the veteran was 
treated in March 1995 for complaints of hearing loss in the 
right ear.  The consultation report noted that the veteran 
had right ear wax impaction which prevented tests of his 
hearing at that time.  He was scheduled to see his primary 
care physician and to have the cerumen removed.

In a September 1995 statement, the veteran reported that he 
had hearing problems due to exposure to acoustic trauma 
during WWII.

A May 1996 VA clinical record of physical examination 
indicated that the veteran's ears were within normal limits 
and that he had no problems with his ears.

On a February 1998 VA audiological examination, the veteran's 
pure tone air conduction thresholds were reported as 30, 40, 
50, 65, and 70, decibels in the right ear and 40, 55, 60, 80, 
and 100 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Speech recognition scores 
were reported as 84 percent in the right ear and 60 percent 
in the left ear.  Under comments, it was noted that the 
veteran had a history of noise exposure from 33 years of 
working in a coke plant and exposure to acoustic trauma from 
gunfire during service.  Notes associated with this 
examination report indicate that the veteran has asymmetric 
sensorineural hearing loss, left greater than right.     

In an April 1998 statement, the veteran reported that he 
sustained acoustic trauma in the form of the back blast from 
an artillery piece while training at Fort Knox.  As this 
happened during maneuvers, he could not leave and go on sick 
call.

In a May 1998 statement, the veteran again reported that he 
was exposed to acoustic trauma from the constant firing of 
guns during his campaign in Northern Africa.  

During his March 1999 video conference hearing, the veteran 
testified that his hearing loss was the direct result of 
shell fragment trauma.  He also reported that the hearing 
loss was the result of acoustic trauma from being near 
shellfire.  The veteran stated that he had some ringing of 
the ears during service and that it was recommended that he 
put oil in his ears.  The veteran testified that he had 
hearing loss at the time of his discharge in 1945.  He stated 
that while he noted his hearing loss when he was being 
treated for residuals of the shell fragment wounds in 1950, 
the doctors did not do anything.  The veteran also testified 
that he was evaluated by the people from "Miracle Ear" in 
the 1970's, that hearing loss was noted, and that the records 
of this examination were no longer available.  The veteran 
indicated that no physician had ever told him that his 
hearing loss was due to service.


II. Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for hearing loss is well grounded; his 
claim is not plausible.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). has held that a 
veteran must submit evidence, not just allegations, in order 
for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  When, as in this case, the issues 
involve questions of medical diagnosis and causation, medical 
or otherwise competent evidence is required to make the 
claims well-grounded.  Grottveit v. Brown, 5 Vet. App. 609 
(1993).  The veteran's lay statements concerning questions of 
medical diagnosis and causation are not sufficient to 
establish a well-grounded claim as he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App 
492 (1992).  Under 38 C.F.R. § 3.303(b) (1998), a well-
grounded claim exists if competent evidence of continuity of 
symptomatology is of record and a nexus is established 
between the post-service symptoms and a current disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).   However, lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service.  See Savage; Heuer 
v. Brown, 7 Vet. App. at 387 (1995).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).

The veteran currently has bilateral sensorineural hearing 
loss.  He asserts that inservice exposure to acoustic trauma 
has led to his hearing loss.  

Turning to the facts in this case, the Board notes that while 
the veteran's wartime service record makes it quite likely 
that he was exposed to acoustic trauma, the record contains 
no complaints or findings indicative of hearing loss or a 
problem with the ears during the veteran's period of service.   
In fact, the veteran's hearing was found to be 15/15 
bilaterally on his examination prior to separation in 1945.  

While the veteran has claimed that he had hearing loss during 
service, at the time of separation in 1945, and shortly after 
service in 1950, the Board notes that service medical records 
and post-service medical records show no indication that the 
veteran was ever treated for complaints indicative of hearing 
loss until many years after service.  To the contrary, 
physical examination reports on file indicate that the 
veteran's ears and hearing were found to be normal or without 
problem in May 1973 and April 1991.  In fact, it is not until 
the veteran's June 1993 claim for service connection that the 
veteran even reported hearing loss.

Although the service medical records do not show a record of 
inservice exposure to acoustic trauma, the Board notes that 
it is quite likely that the veteran's combat experiences 
brought him into close proximity with the sounds of gunfire.  
Even assuming that the veteran was exposed to acoustic trauma 
during service, it is pertinent to note that there were no 
complaints or medical findings regarding defective hearing 
during service or for many years thereafter.  Moreover, 
examinations performed more than 40 years after separation 
did not show that the veteran had a problem hearing.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet.App. 87 (1992).  On review of the 
evidence, however, the Board finds that the file contains no 
medical evidence that links any hearing loss to service.  
Additionally, the veteran himself has indicated that no 
physician has ever told him that his hearing loss was due to 
inservice exposure to acoustic trauma.  A VA physician 
performing the February 1998 examination noted that the 
veteran had a history of noise exposure including 33 years in 
a coke plant and acoustic trauma in service, but he never 
stated that the veteran's current hearing loss was due to 
service.  Without medical evidence linking his disorder to 
some aspect of his period of active duty, the veteran's claim 
must be denied as not well grounded.  See Caluza, supra.  

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to inservice acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current hearing loss and some trauma during service.  While 
the veteran may believe that the present degree of hearing 
problems was caused by an inservice injury, he is a layman 
and has no competence to offer a medical opinion in that 
regard.  Espiritu, supra.  As noted, he is not competent to 
offer an opinion as to medical causation or etiology.  The 
Board otherwise finds his hearing testimony to be credible, 
insofar as he described his symptoms and belief in the merits 
of his claim.

Without competent medical evidence establishing a causal 
connection between the veteran's period of active duty and 
his hearing loss, the veteran has failed to establish a well-
grounded claim for service connection, and there is no duty 
to assist him in developing his claim.  Accordingly, the 
claim must be denied as not well-grounded.


ORDER

As a well-grounded claim for service connection for bilateral 
hearing loss has not been submitted, the claim is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

